UNITED STATES DISTRICT COURT                          EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA,                         '
                                                  '
                        Plaintiff,                '
                                                  '
v.                                                '         NO. 1:19-CR-36-MAC
                                                  '
RENEE LYNN BENTLEY,                               '
                                                  '
                        Defendant.                '

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

          Before the court is a report and recommendation of the United States magistrate judge

regarding the Defendant’s competency for trial. The parties have not filed objections to the

report.

          Having conducted an independent review, the court concludes that the Defendant is

competent to stand trial because she is able to understand the nature and consequences of the

proceedings against her, and able to assist her attorney in her defense. It is therefore

          ORDERED that the report and recommendation of the United States magistrate judge

on the Defendant’s competency to stand trial is ADOPTED. It is further ORDERED that the

Defendant, Renee Lynn Bentley, is competent. The speedy trial time shall be excluded from

July 15, 2019, until the date of this order.

            SIGNED at Beaumont, Texas, this 30th day of October, 2019.




                                               ________________________________________
                                                           MARCIA A. CRONE
                                                    UNITED STATES DISTRICT JUDGE
